BURGESS, Justice,
concurring.
I concur in the result. I do not adopt the majority’s analysis of the point of error concerning the State not disclosing the victim’s recent arrest. Appellant’s motion, which was granted by the court, required the State to furnish “[a] summary reflect ing the criminal records of all persons the State of Texas intends to call at trial.” While there were no qualifying or limiting words, the majority approves the definition of “criminal record” urged by the State, i.e., final convictions. In this context, criminal record is what is generally known as a “rap” sheet or a listing of all arrests and dispositions, including both pending charges and convictions. This is a discovery definition, not an admissibility definition. If the State had intended to rely upon a limited definition and furnish only prior convictions, they should have addressed that to the trial court when the ruling was made. Under a limited circumstance, it would be permissible to cross-examine a witness on pending charges to show possible bias or motive to testify on behalf of the State. Massengale v. State, 653 S.W.2d 20 (Tex.Crim.App.1983). I have no quarrel with the majority’s holding of no error since the pending charge in California could not have been, in any manner, relevant on the issue of motive or self-interest. Smith v. State, 516 S.W.2d 415 (Tex.Crim.App.1974). I simply do not adopt their analysis on this, perhaps, minor point and would hold the State was under an obligation to furnish the entire criminal record, not simply final convictions.